DETAILED ACTION
	This Office action is responsive to the Applicant’s communication filed 22 March 2021. In view of this communication, claims 1-8 are now pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “P” has been used to designate both pores and pitch interval.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR 2017/0139318 A), hereinafter referred to as Ahn et al. in view of  Sugita et al.(US Pat. Pub 2005/0172483) herein after Sugita 
Regarding claim 1, Ahn et al. teaches an anodic aluminum oxide structure (110) made of anodic aluminum oxide, the anodic aluminum oxide structure comprising: (Ahn et al. Fig. 1; page 3, paragraph 6: base material of oxide film 110 may be aluminum) 
A surface conductive part provided (150) on a surface of the anodic aluminum oxide (110); and (Ahn et al. Fig 1; page 3, last paragraph: the first electrode layer 150 is formed on a surface of the anodic oxide film 110)
A vertical conductive part (140) connected to the surface conductive part (150) and charged in a through-hole of the anodic aluminum oxide (110), (Ahn et al. Fig. 1; page 3, paragraph 2: first and second electrode layers electrically connected to conductor 140; page 4, paragraph 6: conductor 140 is electrically charged)
Ahn et al. does not teach that the vertical conductive part is formed by a cluster of a plurality of tiny conductive parts.  Sugita does teach that the vertical conductive part (Fig 8A, 13) is formed by a cluster of a plurality of tiny conductive parts (fig 8A, 18; abstract) stating this type of conductive via improves the connection reliability and reduces the cost(para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conductors 140 of Ahn et al. with the conductors  of Siguta,  since as disclosed by Siguta vertical conductive parts are commonly formed from tiny conductive parts improves the connection reliability and reduces the cost.
Regarding claim 2, Ahn et al. in view of Sugita teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least one of the tiny conductive parts comprises an angled edge. It would have been obvious to one skilled in the art at the time of the invention to form the tiny conductive parts with an angled edge since the court have ruled that a mere change in shape is obvious(reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), 
Regarding claim 3, Ahn et al. in view of Sugita as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein a projection region of the plurality of tiny conductive parts (Fig 6g, 4) with respect to the surface conductive part (fig 6g, 17) is positioned inside the surface conductive part (As shown in fig 6G oif Sugita).
Regarding claim 4, Ahn et al. in view of Grabbe as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein an area of a projection region of the plurality of tiny conductive parts (Fig 6g, 4) with respect to the surface conductive part (Fig 6g, 17) is equal to or less than that of the surface conductive part (18, 19). (As shown in fig 6G of Sugita)
Regarding claim 5, Ahn et al. in view of Sugita as applied to claim 1 above teaches the anodic aluminum oxide structure of claim 1, wherein the vertical conductive part (fig 8A, 13) comprises a border conductive part(Fig 8A, 19) surrounding the tiny conductive parts (28(fig 8A, 18) at a position outside the tiny conductive parts (Fig 8A). 
Regarding claim 6 and 7, Ahn et al. in view of Sugita teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least two of the tiny conductive parts have different cross-sectional sizes and shapes. However Sugita discloses that at least two of the tiny conductive parts have different cross-sectional sizes and shapes. (Para 0045, which states there are single particles and an agglomerate of particle which have different size and shapess)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Ahn et al. in view of Sugita with the conductors of Sugita because at least two of the tiny conductive parts have different cross-sectional sizes provides a good conductive structure

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR 2017/0139318 A), hereinafter referred to as Ahn et al. in view of  Grabbe (US 4,642,889 A), hereinafter referred to as Grabbe. 
Regarding claim 8, Ahn et al. teaches an anodic aluminum oxide structure (110) made of anodic aluminum oxide, the anodic aluminum oxide structure comprising: (Ahn et al. Fig. 1; page 3, paragraph 6: base material of oxide film 110 may be aluminum) 
A surface conductive part provided (150) on a surface of the anodic aluminum oxide (110); and (Ahn et al. Fig 1; page 3, last paragraph: the first electrode layer 150 is formed on a first surface of the anodic oxide film 110)
A second conductive part (160) provided on a second surface of the anodic aluminum oxide (110); and (Ahn et al. Fig 1; page 3, last paragraph: the second electrode layer 160 is formed on a second surface of the anodic oxide film 110)
A vertical conductive part (140) connected to the surface conductive part (150) and charged in a through-hole of the anodic aluminum oxide (110), (Ahn et al. Fig. 1; page 3, paragraph 2: first and second electrode layers electrically connected to conductor 140; page 4, paragraph 6: conductor 140 is electrically charged)
Ahn et al. does not teach that the vertical conductive part comprises an angled edge. Grabbe does teach that the vertical conductive part (24) comprises an angled edge. (Grabbe Figs. 3, 3A; Col. 3, lines 47-52: the interconnect areas 24 may be square or rectangle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the conductors 140 of Ahn et al. with the square conductors 24 of Grabbe because the conductors of Grabbe minimize coefficient of thermal expansion mismatch between the conductors and the substrate (Grabbe Col. 4, lines 50-53).
Claims 2, , and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. in view of Sugita as applied to claim 1 above, and further in view of Crimmins (US 3,327,284 A).
Regarding claim 2, Ahn et al. in view of Grabbe teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least one of the tiny conductive parts comprises an angled edge.
Crimmins does teach that one of the tiny conductive parts (38) comprises an angled edge. (Crimmins Fig. 4: conductor bundle 36 has wedge-shaped conductor 38)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Ahn et al. in view of Grabbe with the angled conductors of Crimmins because the wires can be held in a stable position when shaped as taught by Crimmins (Crimmins Col. 1, lines 17-20).
Regarding claim 7, Ahn et al. in view of Gabbe teaches the anodic aluminum oxide structure of claim 1, but does not teach that at least two of the tiny conductive parts have different shapes.
Crimmins does teach that at least two of the tiny conductive parts (36, 38) have different shapes. (Crimmins Fig. 4: conductor bundle 36 has wedge-shaped conductor 38 which is a different cross section than other conductors of bundle 36)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conductors of Ahn et al. in view of Grabbe with the conductors of Crimmins because the wires can be held in a stable position when shaped as taught by Crimmins (Crimmins Col. 1, lines 17-20). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Swift et al. (US 5,281,771 A) – Multilayer wiring board, interlevel connector
Pecht et al. (US 7,220,131 B1) – Electromechanical Device Having a Plurality of Bundles of Fibers for Interconnecting Two Planar Surfaces
Klani et al. (US 6,388,208 B1) – Multi-connection Via
Pulugurtha et al. (WO 2011/123717 A1) – Interconnect Structures
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847